 

Exhibit 10.1

 



FIRST AMENDMENT TO
CREDIT AGREEMENT AND joinder

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND JOINDER (this “Amendment”), dated
as of February 1, 2019, is entered into by and among BRPI Acquisition Co LLC, a
Delaware limited liability company, United Online, Inc., a Delaware corporation,
YMax Corporation, a Delaware corporation (collectively, the “Borrowers”), the
Affiliates of the Borrowers identified on the signature pages hereto
(collectively, the “Secured Guarantors”), the financial institutions identified
on the signature pages hereto (collectively, the “Lenders”), and Banc of
California, N.A., as Administrative Agent, with reference to the following
facts:

 

RECITALS

 

A.            The Borrowers, the Secured Guarantors, the financial institutions
identified therein as Lenders (collectively, the “Closing Date Lenders”), and
Banc of California as Administrative Agent are parties to a Credit Agreement
dated as of December 19, 2018 (the “Credit Agreement”), pursuant to which the
Closing Date Lenders made Term Loans to the Borrowers in the aggregate original
principal amount of $80,000,000.

 

B.             The Borrowers wish to obtain Optional Loans in the aggregate
original principal amount of $10,000,000 pursuant to Section 2.16 of the Credit
Agreement, and City National Bank (the “New Lender”) is willing to become a
Lender and to provide all of the requested Optional Loans to the Borrowers.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.              Defined Terms. All initially capitalized terms used in this
Amendment (including, without limitation, in the recitals to this Amendment)
without definition shall have the respective meanings assigned to such terms in
the Credit Agreement.

 

2.              Optional Loans; Amendment to Schedule 1.01(b); Exhaustion of
Optional Loans. Upon the New Lender’s funding of the Optional Loans on the
effective date of the Amendment, the aggregate outstanding principal amount of
the Term Loans will be increased from $80,000,000 to $90,000,000. Schedule
1.01(b) to the Credit Agreement is hereby amended and restated in its entirety
to read in full as set forth on Schedule 1.01(b) hereto to reflect such increase
in the aggregate outstanding principal amount of the Term Loans. Following the
New Lender’s funding of the Optional Loans, the Borrowers will have no further
right to request Optional Loans under Section 2.16 of the Credit Agreement.

 

3.              Commitment of New Lender. Pursuant to the joinder provisions of
Section 4 below, as of the effective date of this Amendment, the New Lender
shall be a Lender with a Commitment of $10,000,000. The New Lender’s pro rata
share of the aggregate outstanding Term Loans is set forth on Schedule 1.01(b)
attached hereto. On the effective date of this Amendment, the New Lender shall
fund its entire Commitment by wire transferring $10,000,000 to the
Administrative Agent, the proceeds of which the Administrative Agent shall
disburse in accordance with the Disbursement Instructions Letter dated as of the
date hereof from the Borrowers to the Administrative Agent (the “Disbursement
Instructions”).

 



1

 

 

4.            Joinder of New Lender as a Lender. By its execution of this
Amendment, effective as of the effective date of this Amendment, the New Lender
shall be a Lender for all purposes under the Credit Agreement and the other Loan
Documents and shall be joined, and shall have bound itself to, the Credit
Agreement and to all other Loan Documents to which Lenders are bound generally
as of the effective date hereof. The New Lender hereby assumes all of the
obligations of a Lender under the Credit Agreement and the other Loan Documents
and shall be entitled to all of the rights and benefits of a Lender under the
Loan Documents. In furtherance of this joinder agreement, the New Lender hereby
agrees to furnish the Administrative Agent a completed Administrative
Questionnaire, an Internal Revenue Service Form W-9, and any other agreements,
documents or instruments that Lenders are required or reasonably requested by
the Administrative Agent or the Borrowers to deliver to the Administrative Agent
or to the Borrowers pursuant to the Credit Agreement.



 

5.           Amendment to Amortization Schedule. Section 2.16(f) of the Credit
Agreement is hereby amended and restated to read in full as follows:

 

“(f) Amortization. The principal balance of any Optional Loans made pursuant to
this Section 2.16 shall be payable in quarterly installments. Such quarterly
principal installments shall: commence on the last day of the fiscal quarter of
the Borrowers immediately following the fiscal quarter of the Borrowers in which
the Optional Loans are funded; continue on the last day of each fiscal quarter
of the Borrowers ending thereafter; and conclude on September 30, 2023. An
amount equal to $8,888,850.00 shall be amortized between the first quarterly
principal payment date and the December 31, 2022 payment date. The remaining
balance shall be paid in the following three quarters and on the Term Loan
Maturity Date. As an example of the amortization of the Optional Loans, if the
Optional Loans are funded in the first quarter of 2019, quarterly payments would
be as follows:

 

Payment Date   Payment Amount June 30, 2019   $ 592,590 September 30, 2019   $
592,590 December 31, 2019   $ 592,590 March 31, 2020   $ 592,590 June 30, 2020  
$ 592,590 September 30, 2020   $ 592,590 December 31, 2020   $ 592,590 March 31,
2021   $ 592,590 June 30, 2021   $ 592,590 September 30, 2021   $ 592,590
December 31, 2021   $ 592,590 March 31, 2022   $ 592,590 June 30, 2022   $
592,590 September 30, 2022   $ 592,590 December 31, 2022   $ 592,590

 



2

 

 

Payment Date   Payment Amount March 31, 2023   $ 277,780 June 30, 2023   $
277,780 September 30, 2023   $ 277,780

 

The remaining principal amount of Optional Loans and all interest accrued
thereon shall be due on the Term Loan Maturity Date.”

 

6.            Commitment Fee for New Lender. On the effective date of this
Amendment, the New Lender shall receive a one-time, non-refundable and fully
earned commitment fee of $50,000.

 

7.            Conditions Precedent. The effectiveness of this Amendment shall be
subject to the satisfaction of each of the following conditions:

 

(i)              This Amendment. The Administrative Agent shall have received
this Amendment, duly executed by the Borrowers, the Secured Guarantors, the New
Lender, and each of the other Lenders;

 

(ii)             New Lender Note. The Borrowers shall have executed and
delivered to the Administrative Agent for delivery to the New Lender a Term Note
in the original principal amount of $10,000,000 in favor of the New Lender;

 

(iii)            Disbursement Instructions. The Administrative Agent shall have
received the Disbursement Instructions, duly executed by the Borrowers;

 

(iv)            No Event of Default. No Event of Default shall have occurred and
be continuing as of the Optional Loans Effective Date; and

 

(v)             Officer Certificates. The Administrative Agent shall have
received the certificates of each Loan Party required by Section 2.16(e) of the
Credit Agreement.

 

8.           Reaffirmation and Ratification. The Borrower hereby reaffirms,
ratifies and confirms its Obligations under the Credit Agreement and
acknowledges that all of the terms and conditions of the Credit Agreement, as
amended hereby, remain in full force and effect.

 

9.          Integration. This Amendment constitutes the entire agreement of the
parties in connection with the subject matter hereof and cannot be changed or
terminated orally. All prior agreements, understandings, representations,
warranties and negotiations regarding the subject matter hereof, if any, are
merged into this Amendment.

 

10.         Counterparts; Electronic Signatures. This Amendment may be executed
in multiple counterparts, each of which when so executed and delivered shall be
deemed an original, and all of which, taken together, shall constitute but one
and the same agreement. Delivery of an executed counterpart of a signature page
of this Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 



3

 

 

11.           Governing Law. This Amendment shall be governed by, and construed
and enforced in accordance with, the internal laws (as opposed to the conflicts
of law principles) of the State of California.

 

[Rest of page intentionally left blank; signature pages follow]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
respective duly authorized officers as of the date first above written.

 



  BORROWERS:             BRPI ACQUISITION CO LLC,   a Delaware limited liability
company             By:     /s/ Thomas Fuller   Name: Thomas Fuller   Title:  
Chief Financial Officer             UNITED ONLINE, INC.,   a Delaware
corporation             By:     /s/ Thomas Fuller   Name: Thomas Fuller   Title:
  Chief Financial Officer             YMAX CORPORATION,   a Delaware corporation
            By:     /s/ Thomas Fuller   Name: Thomas Fuller   Title:   Chief
Financial Officer



 



First Amendment to Credit Agreement and Joinder



 

 

 

 



            SECURED GUARANTORS:             NETZERO, INC.,   a Delaware
corporation             By:     /s/ Thomas Fuller   Name: Thomas Fuller   Title:
  Chief Financial Officer             JUNO ONLINE SERVICES, INC.,   a Delaware
corporation             By:     /s/ Thomas Fuller   Name: Thomas Fuller   Title:
  Chief Financial Officer             JUNO INTERNET SERVICES, INC.,   a Delaware
corporation             By:     /s/ Thomas Fuller   Name: Thomas Fuller   Title:
  Chief Financial Officer             CLASSMATES MEDIA CORPORATION,   a Delaware
corporation             By:     /s/ Thomas Fuller   Name: Thomas Fuller   Title:
  Chief Financial Officer             NETZERO MODECOM, INC.,   a Delaware
corporation             By:     /s/ Thomas Fuller   Name: Thomas Fuller   Title:
  Chief Financial Officer



 

First Amendment to Credit Agreement and Joinder

 

 

 

 



  NETZERO WIRELESS, INC.,   a Delaware corporation             By:     /s/
Thomas Fuller   Name: Thomas Fuller   Title:  

Chief Financial Officer

            UNITED ONLINE ADVERTISING NETWORK, INC.,   a Delaware corporation  
          By:     /s/ Thomas Fuller   Name: Thomas Fuller   Title:  

Chief Financial Officer

            UNITED ONLINE WEB SERVICES,   a Delaware corporation             By:
    /s/ Thomas Fuller   Name: Thomas Fuller   Title:   Chief Financial Officer  
          MAGICJACK HOLDINGS CORPORATION,   a Delaware corporation            
By:     /s/ Thomas Fuller   Name: Thomas Fuller   Title:   Chief Financial
Officer             BROADSMART HOLDING CO INC.,   a Delaware corporation        
    By:     /s/ Thomas Fuller   Name: Thomas Fuller   Title:   Chief Financial
Officer



 

First Amendment to Credit Agreement and Joinder

 

 

 

 



  BROADSMART GLOBAL, INC.,   a Florida corporation             By:     /s/
Thomas Fuller   Name: Thomas Fuller   Title:   Chief Financial Officer          
  MAGICJACK LP,   a Delaware limited partnership       By: MAGICJACK HOLDINGS
CORPORATION, its General Partner             By:     /s/ Thomas Fuller   Name:
Thomas Fuller   Title:   Chief Financial Officer             YMAX COMMUNICATIONS
CORP. OF VIRGINIA,   a Virginia corporation             By:     /s/ Thomas
Fuller   Name: Thomas Fuller   Title:  

Chief Financial Officer

            MAGICJACK SMB, INC.,   a Florida corporation             By:    

/s/ Thomas Fuller

  Name:

Thomas Fuller

  Title:  

Chief Financial Officer

            TIGER JET NETWORK, INC.,   a California corporation             By:
    /s/ Thomas Fuller   Name: Thomas Fuller   Title:  

Chief Financial Officer

 

First Amendment to Credit Agreement and Joinder

 



 

 



 



  ADMINISTRATIVE AGENT:             BANC OF CALIFORNIA, N.A.,   as
Administrative Agent             By:     /s/ Doug Rosenthal   Name: Doug
Rosenthal   Title:  

Senior Vice President



 

First Amendment to Credit Agreement and Joinder

 



 

 

 



  LENDERS:             BANC OF CALIFORNIA, N.A.,             By:     /s/ Doug
Rosenthal   Name: Doug Rosenthal   Title:  

Senior Vice President

            UMPQUA BANK,             By:    

/s/ Catherine Nguyen

  Name:

Catherine Nguyen

  Title:  

SVP, Relationship Manager

            BANKUNITED, N.A.,             By:     /s/ Arthur Rhatigan   Name:
Arthur Rhatigan   Title:   S.V.P             BANK HAPOALIM B.M.,             By:
    /s/ Lenroy Hackett   Name: Lenroy Hackett   Title:  

Senior Vice President

            By:    

/s/ Marline Alexander

  Name:

Marline Alexander

  Title:  

First Vice President

 

  CITY NATIONAL BANK,             By:     /s/ Sibyl Kavak   Name:

Sibyl Kavak

  Title:  

VP

 

First Amendment to Credit Agreement and Joinder

 



 

 



 

SCHEDULE 1.01(b)

 

Commitments and Applicable Percentages

 

Lender  Term Commitment   Applicable Percentage  Banc of California, N.A. 
$30,000,000    33.333333% Umpqua Bank  $20,000,000    22.222222% BankUnited,
N.A.  $15,000,000    16.666667% Bank Hapoalim B.M.  $15,000,000    16.666667%
City National Bank  $10,000,000    11.111111% Total:  $90,000,000.00    100%

 



Schedule 1.01(b)



 

 

 